Title: Monday July the 9th 1781.
From: Adams, John Quincy
To: 


       This morning Mr Deneufville and Mr. Dana went to look for a carriage, I did not go out in the forenoon; din’d at the Inn; after dinner I went to buy some things at the fair, which began here this morning; got home at about six o’clock.
       From Guthrie’s Grammer. (continued from yesterday) Chapter 4th. §. 21st.
       N. B. As there are several errors in this description I shall tomorrow point out such of them as I know.
      